

116 HR 5156 IH: Carbon Capture and Sequestration Extension Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5156IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Ms. Sewell of Alabama (for herself, Mr. Suozzi, Ms. Sánchez, Mr. Panetta, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for carbon oxide sequestration.
	
 1.Short titleThis Act may be cited as the Carbon Capture and Sequestration Extension Act of 2019. 2.Extension of credit for carbon oxide sequestration (a)In generalSection 45Q(d)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2024 and inserting January 1, 2025.
 (b)Effective dateThe amendment made by this section applies to facilities the construction of which begins after December 31, 2023.
			